KIRSCH, Judge,

dissenting.

I respectfully dissent.
In Gaddis v. State, 680 N.E.2d 860, 862 (Ind.Ct.App.1997), this court held that “the mere display of a handgun does not express an intention to unlawfully injure a person or his property.” Here, unlike the situation in Gaddis, we have more than a “mere display.” We have the defendant who has already uttered what may be charitably described as “fighting words” show an automatic handgun and say, “Don’t even think it.” Police Sergeant Kreczmer, the person to whom the gun was displayed and the comment directed, believed that the defendant was telling him “not to get out of the car, that he had a handgun.” (R. at 31.)
The trial judge and finder of fact concluded, “There was clear intimidation in this Court’s mind.” I agree. The majori*988ty concludes that the defendant’s vague remark” is insufficient to constitute a threat under the intimidation statute. In the Dirty Harry movies, Clint Eastwood’s famous “Go on ... make my day” line was equally vague, but neither the derelicts invited to make Harry’s day in the movie, nor the millions of movie goers who viewed it, had any doubt as to whether Harry was communicating a threat. So too, here.
I would affirm the trial court in all respects.